Order entered on or about April 14, 1966 unanimously modified, on the law, to the extent of dismissing the fifth cause of action in the complaint, and as so modified, affirmed, without costs or disbursements. The fifth cause alleges in eonelusory fashion that the several defendants entered into a conspiracy or supported the conspiracy with resulting damage to plaintiff. This was legally insufficient as there is no substantive tort of conspiracy. (Goldstein v. Siegel, 19 A D 2d 489, 492, 493.) Concur — Botein, P. J., Steuer, McNally and Bastow, JJ.